Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2015-190

                                     SEPTEMBER TERM, 2015

 In re M.G., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 208-7-14 Cnjv

                                                            Trial Judge: Michael S. Kupersmith

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals the termination of her parental rights with respect to her daughter, M.G.
We affirm.

        M.G. was born in July 2014. At that time, mother was homeless, she and the father had a
contentious relationship that resulted in altercations, and she had unaddressed mental health
concerns. These were the same issues that had led to mother voluntarily relinquishing custody of
another child three years earlier before the child reached the age of one. Prior to M.G.’s birth,
mother was referred to the Lund Center. Mother made little progress in the Lund Center’s
program because of her inability to take feedback from the staff, but she was allowed to remain
at the Lund Center because of concerns over her health and that of her unborn baby. In June
2014, the Department for Families and Children (DCF) was contacted to conduct an
investigation of an incident that the Lund Center staff suspected may have involved mother
harming herself and potentially the unborn baby.

        The day of M.G.’s birth, DCF filed a petition seeking to have M.G. adjudicated a child in
need of care or supervision (CHINS). M.G. was born with a heart defect that would eventually
require surgery and regular oversight by a cardiologist her entire life. As soon as M.G. was
released from the hospital, she was placed with her paternal grandparents, with whom she has
lived since. Mother continued to reside at the Lund Center for a few weeks so that she could
have supported visitation and training to learn parenting skills. Unfortunately, mother was
discharged from the Lund Center in mid-August because she was unable to progress to the point
where she could care for M.G. more than fifty percent of the time.

        DCF then referred mother to the Easter Seals Family Time Parent Education Program.
But she was discharged from that program at the end of October 2014 because of her
inconsistency in visiting M.G., her lack of insight into how the missed visits impacted her
relationship with the child, her inability to make progress in learning to meet the child’s needs,
and her refusal to accept feedback from the staff. In the end, mother missed approximately two-
thirds of the seventy-five scheduled visits with M.G.
         In November 2014, M.G. was adjudicated CHINS based on mother’s admission. At the
initial disposition hearing, DCF sought termination of mother and father’s parental rights. The
father voluntarily relinquished his rights, and a contested hearing was held in April 2015 on the
petition seeking termination of mother’s rights. Following the hearing, the family division of the
superior court concluded in a May 7, 2015 order that clear and convincing evidence at the
hearing demonstrated that termination of mother’s parental rights was in M.G.’s best interest.

        On appeal, mother argues that there is no rational basis for the family court’s termination
decision because the family court never considered whether an inappropriate case plan caused
the failure to remedy the causes and conditions that brought M.G. into state custody, as opposed
to mother not meeting the goals of an appropriate case plan. See In re B.L., 149 Vt. 375, 377
(1988) (stating that family court “has authority to review, and accept or reject, the placement
recommendation and plan in the original disposition report”). We discern no basis in this
argument to disturb the family court’s decision. Because DCF sought termination at the initial
disposition hearing, the issue was not whether to approve or reject a disposition case plan or to
determine whether mother had complied with any such plan, but rather whether DCF’s evidence
supported termination of mother’s parental rights. Indeed, under Vermont law, if DCF or the
child’s attorney seeks termination of parental rights at the initial disposition hearing, the family
court “shall consider the best interests of the child in accordance with [33 V.S.A. §] 5114.” 33
V.S.A. § 5317(d). That is precisely what the family court did in this case.

        In actuality, mother’s argument is that DCF did not provide her appropriate assistance
after becoming involved with her. In terminating parental rights, the family court is required to
make specific findings on the four statutory best-interest factors, but is not required to make
specific findings as to whether DCF made reasonable efforts to assist the parent Cf. In re J.T.,
166 Vt. 173, 180 (1997). To be sure, “although a court is not required to find that [DCF] made
reasonable efforts to assist a parent, such assistance is a factor in determining whether [DCF] met
its burden of showing that a parent is unlikely to be able to resume parental duties within a
reasonable period.” In re J.M., 170 Vt. 587, 589 (2000) (mem.).

        Here, the witnesses at the termination hearing discussed all of services that had been
offered to mother. A DCF social worker testified that mother was asked to obtain a cognitive
evaluation because it “would be beneficial for DCF to implement strategies for her learning
style, her mental issues, so that we could move forward in a plan[ned] way,” and that mother was
also asked “to sign releases so [DCF] could have access to those evaluations.” The social worker
further testified, however, that mother did not obtain a cognitive evaluation and revoked all the
releases that would have allowed DCF to speak to mother’s clinicians or therapist about her
cognitive skills and her needs. Nonetheless, the social worker continued to assist mother in
making visits with M.G., and mother was provided with a number of services, including Lund
Center clinicians, a Lund Center Family Educator, an Easter Seals Family Time Coach, DCF
monitored visitation, a housing and medical care counselor, and a therapist. The family court
noted several of these services, and mother’s failure to benefit from them, most particularly the
Lund Center and Easter Seals programs. In addition to finding that mother missed two-thirds of
the visits with M.G., the court found that mother refused to provide releases that would have
allowed DCF to determine whether she was engaging in counseling or services. Based on these
and other findings, the court concluded that mother had not played a constructive role in M.G.’s
life, had not been able to attain the most basic parenting skills despite the multiple services
offered to her, and had failed to address the issues that led to M.G. being removed from her
custody. Thus, the court determined that mother would not be able to resume parental duties
                                                 2
within a reasonable period of time. These findings and conclusions are supported by the record
and were sufficient to support the court’s termination order.

       Affirmed.

                                             BY THE COURT:


                                             _______________________________________
                                             John A. Dooley, Associate Justice

                                             _______________________________________
                                             Marilyn S. Skoglund, Associate Justice

                                             _______________________________________
                                             Harold E. Eaton, Jr., Associate Justice




                                              3